DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 have been presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toyosawa et al [Toyosawa] US Pat No 5371451.
Referring to claim 1, Toyosawa teaches the output device comprising: 
an information acquisition unit which acquires, from a machine learning device that performs machine learning on a servo control device for controlling a servo motor driving an axis of a machine tool, a robot or an industrial machine [Fig. 1, abstract, col. 1 lines 8-15].  Specifically, Feedforward controller (6) receives coefficient values stored in coefficient storage registers and a positional deviation value ε.  
a parameter of a constituent element of the servo control device that is being machine learned or has been machine learned, or a first physical quantity of the constituent element of the servo control device that is being machine learned or has been machine learned [coefficients W0-WN, Fig. 2, S8 Fig. 4(A), abstract cols. 2-3 lines 64-25, col. 4 lines 41-42].  The coefficient values are generated every sample period based on ε.  The value of ε is determined in part by the output of control object (4) who is controlled via the output of the feedforward controller (6) and repetitive controller (5) which is described as a learning controller [col. 1 lines 24-25].  The values u and v are added to generated a corrected speed and fed into the control object (4) which outputs value ω that indicates a moved amount of the servo motor during the sampling period.  That value is fed back into integrator (2) which then updates ε which updated the coefficient values [Fig. 1].  Therefore, the value of the coefficients are learned over time based on the relationship and interconnectivity of the components within the machine learning device.
an evaluation function value [ε Fig. 1, abstract].
an output unit which outputs information indicating a relationship between (i) the evaluation function value and (ii) the parameter, the first physical quantity, or a second physical quantity determined from the parameter [u Fig. 1, S8-S10 Fig. 4(A)].
It should be noted that Fig. 1 is interpreted as the output device, machine learning device, the information acquisition unit and the output unit since the device in which values received and output are within the device in fig. 1 which is also essentially a machine learning device for servo motor control. 

Referring to claim 4, as described above, the output u is added with v to generate a corrected speed and is fed to the control object ω that indicates a moved amount of the servo motor during the sampling period.  That value is fed back into integrator (2) which then updates ε which updated the coefficient values.
Referring to claims 5-6, Toyosawa teaches the feedforward controller includes an FIR digital filter [abstract] wherein coefficient is part of said feedforward controller whose output is added to a speed command v for a servo motor [Fig. 2 and col. 4 lines 33-35].
Referring to claims 7, Toyosawa teaches the system and therefore also teaches the method performed by the system.  In addition, Toyosawa teaches control axis movement of a machine tool [col. 1 lines 8-15 and cols. 7-8 lines 61-6].
Referring to claim 8, as stated above, Fig. 1 is interpreted as the machine learning device and the feedforward controller which outputs u, is included in Fig. 1.
Referring to claim 9, this is rejected on the same basis as set forth hereinabove.  Toyosawa teaches the system and therefore also teaches the method performed by the system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyosawa as applied to claims 1 and 4-9 above and further in view of Jamieson et al [Jamieson] DE 60004528.
Referring to claims 1-2, while Toyosawa teaches the invention substantially as claimed above, it is not explicitly taught to include a display to display the relationship between the evaluation function value and the parameter.  Jamieson teaches a controller with learning functionality wherein process variables and their relationships can be displayed to a user [pgs. 1-4: the relevant portions are boxed].  In the Toyosawa-Jamieson combination, rather than interpreting the output unit as being the feedforward controller and the output u of the feedforward controller indicating the relationship between the coefficients and ε, instead it is interpreted that the display mechanism in Jamieson receives the process variables in Toyosawa including the coefficients and ε and displays them to the user.  It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings of Jamieson into Toyosawa because Jamieson teaches that it would allow the user to troubleshoot the process by allowing them to monitor the process and identify issues in order to correct them [pg. 3].
Referring to claim 3, Jamieson teaches allowing a user to adjust process variables if for example to deal with a process failure [pg. 7].  It would have been obvious to one or ordinary skill in the art before the effective date to include the coefficients, ε, ω, P or any other variable taught by Toyosawa as being available to adjust since those values affect the operation of the servo motor control.  The coefficients taught in Toyosawa are part of the feedforward controller wherein the feedforward controller provides a transfer function [abstract].
 Referring to claims 4-7, these claims can be applied to the Toyosawa-Jamieson combination on the same basis as presented above.  Regarding claim 7, the device in fig. 1 in Toyosawa and the display in Jamieson is interpreted as the control device.
Referring to claim 8, the output device in fig. 1 of Toyosawa provides servo motor control [col. 1 lines 8-10].
Referring to claim 9, this claim can be applied to the Toyosawa-Jamieson combination on the same basis as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        12/8/22